Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the application filed on September 17, 2019.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 4, 12, and 18 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer-implemented method of claim 1, wherein the information sources are associated with a trust level, and the one or more adaptations are modified in response to adjustment of the trust level for an information source,” which are not found in the prior art of record.
Incorporating claim 4 into claims 1, 9, and 15  would put the case in condition for allowance.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 6, 14, and 20 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer-implemented method of claim 1, further comprising: extracting, via the processor, the one or more changes from the information sources and associating the one or more changes with a version and degree of differentiation of the corresponding implementation of the computerized model from the employed computerized model,” which are not found in the prior art of record.
Incorporating claim 6 into claims 1, 9, and 15 would put the case in condition for allowance.

Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1-3, 5, 7-11, 13, 15-17, and 19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0340265 to Raman et al. (herein “Raman”).

Claim 1. 
Raman discloses a computer-implemented method of adapting a model analyzing data comprising:
analyzing, via a processor, information sources to determine one or more changes for a computerized model employed for analyzing data (0053, 0054);
identifying, via the processor, one or more current projects each using an implementation of the computerized model with at least one of the determined changes (0055, 0061);
comparing, via the processor, the implementations of the computerized model to the employed computerized model to determine differences (0055, 0056);
determining, via the processor, one or more adaptations for the employed computerized model in response to the determined differences for a corresponding implementation of the computerized model satisfying a threshold, wherein the one or more adaptations for the employed computerized model are based on the determined changes in the corresponding implementation of the computerized model (FIG.5, blocks 510-514 and related text; FIG.6, block 608 and related text); and
installing, via the processor, at least one adaption into a platform hosting the employed computerized model for modification of the employed computerized model (FIG.5, blocks 514-516 and related text; FIG.6, block 616 and related text; ).

Claim 2. 
Raman discloses the computer-implemented method of claim 1, further comprising: selecting, via the processor, the information sources to analyze based on keywords from a workflow for the employed computerized model (0055, 0061).

Claim 3. 
Raman discloss the computer-implemented method of claim 1, further comprising: tracing, via the processor, each of the implementations of the computerized model with different ones of the determined changes (0054, 0056).

Claim 5. 
Raman discloses the computer-implemented method of claim 1, wherein the information sources include one or more from a group of: research publications, open-source projects, webinars, presentations, blog posts, and social media sites (0020, 0021).

Claim 7. 
Raman discloses the computer-implemented method of claim 1, further comprising: linking, via the processor, each adaptation incorporated into the employed computerized model with a commit history (0049, 0054).

Claim 8. 
Raman discloses the computer-implemented method of claim 1, wherein the employed computerized model includes a statistical model (0049).

Claims 9-11 and 13.
Claims 9-11 and 13 are system versions, which recite(s) the same limitations as those of claims 1-3, 7, and 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 9-11 and 13.

Claims 15-17 and 19.
Claims 15-17 and 19 are system versions, which recite(s) the same limitations as those of claims 1-3, 7, and 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 15-17 and 19.


Conclusion
7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192